Title: Fanny Brand to Thomas Jefferson, 23 February 1818
From: Whitlock Brand, Frances “Fanny”
To: Jefferson, Thomas


                    
                        Dear Sir
                        Febuary 23. 1818
                    
                    if you Should want any Cyder I Can Furnish you with one hundred gallons of Crab Cyder and three or four hundred gallons of Sweat Cyder I am yours with Respect
                    
                        Fanny Brand
                    
                